Ross, J.:
The land in controversy was originally public land of the Government of the United States. The defendant in this action, on the 15th of April, 1870, received from the register of the State land office a certificate of purchase for it. On the 18th of December, 1865, the plaintiff in this action made an application to the register and receiver of the United States land office for the said land, under and by virtue of the United States homestead law, and paid those officers the requisite fees, for which they gave him a receipt.
Subsequent to all of those dates, and on the 2d of May, 1870, Young commenced an action of ejectment in the proper Court against Shinn, for the recovery of the said land, basing his right to recover on the certificate of purchase issued to him by the register of the State land office. Shinn resisted the action, and based his right to his land on his homestead claim. After trial had, judgment was rendered for the plaintiff (defendant here), which judgment was, on appeal to this Court, affirmed—the Court saying (48 Cal. 28) : “ The certificate of purchase gave the plaintiff the right of possession of the premises, unless the proceedings on his part were rendered unavailing by the homestead claim of the defendant; and conceding that the latter proved that he had taken the requisite steps to acquire a homestead, and that it would be valid and entitle him to the possession, except for the proceedings taken by the plaintiff, the question presented is, Which party acquired the better right? *528Which party would acquire the title, if each should thereafter proceed in the mode prescribed by law ?. The party who first commenced his ¡Proceedings to acquire the title has the better right. (Smith v. Athearn, 34 Cal. 506.) The plaintiff relocated the land before the defendant filed his homestead claim, and that act secured him the better right to purchase the premises.”
The judgment in the ejectment action between these parties determined the validity of the certificate of purchase issued to Young, and the invalidity of the subsequent application by Shinn, under the United States homestead law. The validity of the State certificate of purchase necessarily involved the validity of the State selection, including the listing of the land over to the State. All of these proceedings having been put in issue and determined in the action of ejectment between the same parties, is conclusive upon them in the present action. And it being thus determined, as between these parties, that the United States transferred the land in question to the State of California, it had no title to transfer to Shinn, by patent or otherwise.
Judgment and order affirmed.
McKinstry, J., and McKee, J., concurred.